Consent of Independent Registered Public Accounting Firm The Committee and Participants of The Prudential Variable Contract Account-10: We consent to the use of our report incorporated by reference herein and to the references to our firm under the headings “Financial Highlights” in the prospectus and “Financial Statements” in the statement of additional information. KPMG LLP New York, New York April 16, 2010 Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Registration Statement on Form N-3 (the “Registration Statement”) of our report dated April 8, 2010, relating to the financial statements of The Prudential Variable Contract Account-24, which appears in such Registration Statement. We also consent to the use in this Registration Statement of our report dated April 2, 2010, relating to the consolidated financial statements of ThePrudential Insurance Company of America and its subsidiaries, which appears in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New York
